DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on April 11, 2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	However, due to the excessively lengthy Information Disclosure Statement submitted by applicant, and in accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.


Response to Amendment
	The amendment filed on April 29, 2022 has been entered.  Applicant has:  amended claims 1-4 and 7-15; and canceled claims 5 and 6.  Claims 1-4 and 7-15 are now pending in this application, where claims 1 and 14 were found to have allowable subject matter.

Response to Arguments
Claim Objection	Claim 1 was objected to for a clarity issue.  Applicant’s amendments have corrected this issue, accordingly the objection is withdrawn.
Claim Rejections – 35 U.S.C. § 101	Applicant’s arguments pertaining to claims 1 and 14 and the 35 U.S.C. 101 rejection have been considered and were found to be persuasive.  Amendment, pp. 10-11.  Particularly, Examiner agrees that the additional elements integrate any abstract idea into a practical application because the claims (i.e. claims 1 and 14) meaningfully limit the manner an exchange/transfer is performed between parties.  In view of the current claim amendments, the 35 U.S.C. 101 rejection on claims 1-14 is withdrawn.
	Claim 15 was also rejected under 35 U.S.C. 101, however this rejection is moot as claim 15 is canceled herein via an examiner’s amendment.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that claims 1 and 14 are allowable over the prior art in view of the current claim amendments.  Amendment, pp. 13-15.  Examiner agrees.  Examiner has performed an updated prior art search based on the amended claims and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in independent claims 1 and 14.  Accordingly, the 35 U.S.C. 103 rejection is withdrawn on claims 1 and 14.
	Applicant also argues that claim 15 is allowable over the prior art.  Amendment, pp. 15-16.  Applicant’s argument has been considered but is moot since claim 15 is canceled herein via an examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa M. Schreihart (Reg. No. 80,016) on May 16, 2022.
The application has been amended as follows: 	

15. (Cancelled)

Reasons for Allowance
Claims 1-4 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	The prior art teaches various aspects of the claimed invention.  Middleton et al. (US 2017/0187535 A1), for example, discloses that a specialized transaction record can be generated that contains the terms of an offer.  Middleton [0292].  Middleton indicates that these terms can be encoded into the transaction record, for example as metadata.  Middleton [0292-0293].  Middleton also indicates that a Pay-to-Script Hash (P2SH) can be used to obscure the output script that would normally be present in a parent transaction.  Middleton [0299].
	Pour (Pour: "Bitcoin multisig the hard way: Understanding raw P2SH multisig transactions", December 20, 2014, URL:  https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/) discloses how to generate and use of a Pay-to-ScriptHash (P2SH) Bitcoin address.  Pour pp. 7-8.  Pour describes how the P2SH address can be funded and how the funds added to that address can be subsequently spent when the corresponding conditions are met.  Pour pp. 7-8; pp. 10-15.
	Chan et al. (US 2017/0046799 A1) discloses the generating of a response that references an exchange-related document (i.e. terms of a predetermined construction schedule or contract for a construction project) and storing that response in a computer-based repository (i.e. data repository, e.g., within a database, block-chain ledger, hybrid block-chain ledgers).  Chan [0035]; [0055]; [0072]; [0108].  Chen further discloses the generating and use of a schedule and the triggering of one or more blockchain transactions based on events listed in the schedule being completed.  Chan [0055]; [0075]; [0099]; [0105]; [0108]; [0114]; [0134]; [0161].
	Haldenby et al. (US 2017/0046806 A1) discloses the use of smart contracts that leverage
conventional block-chain ledgers to enforce agreements in a timely and efficient manner, creating a
permanent record of the transaction with all the enforceable rules associated with the contracts.  Haldenby [0194].  The smart contract may specify scheduled disbursements based on mutually agreed-upon inspections of work.  Haldenby [0197].
	Shtylman (US 2015/0262139 A1), a previously uncited reference, discloses a process of receiving sell offers for bitcoin from sellers and buy offers for bitcoin from buyers.  Shtylman [0038].  The process matches corresponding sell and buy offers and updates a database to reflect the respective matches.  Id.
	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1 and 14.
	For the above reasons claims 1 and 14 are deemed to be allowable over the prior art and claims 2-4 and 7-13 are allowable by virtue of their dependency on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685
May 16, 2022
/STEVEN S KIM/Primary Examiner, Art Unit 3685